—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services *651which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from the unauthorized use of controlled substances after his urine twice tested positive for the presence of opiates. Substantial evidence of petitioner’s guilt was presented in the form of the misbehavior report, authored by the correction officer who collected petitioner’s urine specimen, conducted the urinalysis tests and submitted the positive test results with their supporting documentation (see Matter of Passon v Goord, 301 AD2d 977 [2003]). Any questions raised by petitioner regarding the chain of custody of his urine sample or the implementation of the urinalysis testing procedures were sufficiently explained by the reporting officer’s testimony (see Matter of Montalbo v Selsky, 301 AD2d 933, 934 [2003]).
Contrary to petitioner’s assertions, his removal from the hearing room was not an abuse of discretion (see 7 NYCRR 254.6 [b]) but was the direct result of his disruptive behavior and came only after the Hearing Officer’s warnings to desist (see Matter of Sowell v Goord, 295 AD2d 835, 836 [2002]). In addition, petitioner refused the Hearing Officer’s subsequent invitation, issued shortly after his expulsion, to return to the hearing. Petitioner’s remaining contentions, including his assertion that he was denied access to certain documentation, have been examined and found to be without merit.
Cardona, P.J., Crew III, Peters, Carpinello and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.